UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4491



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHELBY PERSON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-01-60)


Submitted:   November 21, 2003         Decided:     February 11, 2004


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James R. Akers, II, HUDDLESTON, BOLEN, BEATTY, PORTER & COPEN,
L.L.P., Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, John J. Frail, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Shelby Person seeks to appeal the district court’s order

adopting the proposed findings and recommendation of the magistrate

judge and granting relief on his motion filed under 28 U.S.C.

§ 2255 (2000).   An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).       A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2) (2000).      A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).        We have independently

reviewed the record and conclude that Person has not made the

requisite   showing.*    Accordingly,   we   deny   a   certificate   of


     *
      Upon finding that Person’s original counsel failed to file a
notice of appeal from the criminal judgment, the district court
ordered the appropriate relief under United States v. Peak, 992
F.2d 39 (4th Cir. 1993): the re-entry of judgment to permit Person
to pursue a timely direct appeal.       This wholly rectified the
ineffectiveness of Person’s original counsel; no further relief was
needed to undo the harm caused by that attorney’s failure to comply
with Person’s request that counsel file a notice of appeal. While
it is inexplicable that no notice of direct appeal was filed on
Person’s behalf following the re-entry of judgment by the district
court in this post-conviction proceeding, the present appeal from

                                - 2 -
appealability and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




the grant of relief under § 2255 is not the appropriate forum in
which issues that should have been raised on direct appeal may be
pursued.

                              - 3 -